DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2017/0205895 A1).
Regarding claim 1, Kasahara discloses a method of delivering mathematical content to a client device, the method comprising: determining one or more points of interest (Paragraph 0067 and figure 5, elements 301a and 301b, content that is actually written on paper) in a captured image; (Figure 5, element 100 and paragraph 0041, information recognition device that has a camera and takes an image of a space of a work surface where it is obvious that the paper can be on top of the work surface)	determining mathematical information corresponding to the one or more points of interest; (Paragraph 0067, assistive information, such as an answer to a formula or assistive lines for a pictorial figure)	and visually augmenting the captured image with the mathematical information (Paragraph 0067 and figure 5, elements 401a and 401b, display of the assistive information together with the content is actually written that was imaged).
Regarding claim 2, Kasahara discloses wherein the mathematical information includes a geometrical shape that constitutes the point of interest (Figure 5, element 301b, pictorial figure having geometric shapes).
Regarding claim 3, Kasahara discloses wherein the mathematical information includes a mathematical formula (Paragraph 0085 and figure 11, element 408b, information, such as a formula can be provided and displayed).
Regarding claim 4, Kasahara discloses wherein the mathematical information includes educational activities (Paragraphs 0067 and 0085, educational application for a student).
Regarding claim 6, Kasahara discloses wherein visually augmenting the captured image with the mathematical information includes superimposing the mathematical information on the captured image (Figure 5, assistive information displayed on the paper)
Regarding claim 7, Kasahara discloses enabling interaction with the mathematical information using the client device (Paragraph 0085 and figure 11, the student views and uses hints to solve a problem).
Regarding claim 8, Kasahara discloses wherein the interaction includes manipulation of the mathematical information (Paragraph 0082, any digital information displayed such as the hint can be deleted).
Claims 5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2017/0205895 A1) in view of Ahn et al. (US 2018/0330628 A1).
Regarding claim 5, Kasahara discloses all limitations as discussed in claim 1.	Kasahara does not clearly disclose wherein the mathematical information includes mathematical concepts.	Ahn discloses teaching a topic using augmented reality (Paragraph 0024) that can include providing lessons that explains mathematical concepts (Paragraph 0059).	Ahn’s technique of providing lessons that explains mathematical concepts would have been recognized by one of ordinary skill in the art to be applicable to the display of mathematical information corresponding to written content of Kasahara and the results would have been predictable in the display of lessons that explaining mathematical concepts corresponding to written content. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Kasahara discloses all limitations as discussed in claim 1.	Kasahara does not clearly disclose wherein determining the mathematical (Paragraph 0051).	Ahn’s content model database that is used to determine the metes and bounds of a topic to be taught to a student would have been recognized by one of ordinary skill in the art to be applicable to the display of mathematical information corresponding to written content of a student of Kasahara and the results would have been predictable in the display of topics of mathematical information determined from a content model database with the written content. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Ahn discloses wherein searching a mathematical content repository includes personalizing the mathematical information for a user profile associated with a user of the client device (Paragraph 0055, determining a concept map based on the topic and the capabilities of the student determined from a profile).
Regarding claim 13, Ahn discloses wherein searching a mathematical content repository includes gamifying the mathematical information for a user profile associated with a user of the client device (Paragraph 0054, determining how to teach the topic using a game).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2017/0205895 A1) in view of Bedikian et al. (US 9,767,613 B1).
Regarding claim 9, Kasahara discloses all limitations as discussed in claim 7.	Kasahara does not clearly disclose wherein the interaction includes zoom operations involving the mathematical information.	Bedikian discloses zooming-in of a virtual object in an augmented reality space (Column 11, lines 61-64).	Bedikian’s technique of zooming in on a virtual object in an augmented reality space would have been recognized by one of ordinary skill in the art to be applicable to the display of digital information with actually written content of Kasahara and the results would have been predictable in the zooming in of digital information displayed with actually written content. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (US 2017/0205895 A1) in view of Pritchard et al. (US 2004/0018479 A1).
Regarding claim 10, Kasahara discloses all limitations as discussed in claim 7.	Kasahara does not clearly disclose updating a user profile associated with a user of the client device based on the interaction. 	Pritchard discloses providing hints to a student to use for solving a problem and updating a skill profile associated with the user to provide new problems to address their weaknesses (Paragraphs 0084 and 0087). 	Pritchard’s technique of providing hints to a student to use for solving a problem and updating a skill profile associated with the user to provide new problems to address .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lanier et al. (US 2018/0061132 A1) discloses graphical representations of mathematical functions in mixed reality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613